The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 18, 2014

                                   No. 04-13-00744-CR

                                   Arturo NORIEGA,
                                        Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4087
                         Honorable Dick Alcala, Judge Presiding


                                     ORDER
        The Court Reporter’s Notification of Late Record is hereby NOTED. The reporter’s
record is due March 3, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court